     Case 1:17-cr-00350-LAP Document 1370 Filed 08/25/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                   Plaintiff,
                                              17 Cr. 350 (LAP)
            -against-
                                                     ORDER
AVTANDIL KHURTSIDZE,

                   Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Khurtsidze’s counsel’s email

request to allow defense counsel to make defendant’s sentencing

submission one week prior to sentencing in light of the

sentencing date.   The requested extension of time is approved.

    SO ORDERED.

Dated:   New York, New York
         August 25, 2021

                                 ____________________________
                                 LORETTA A. PRESKA
                                 Senior United States District Judge
